Exhibit 10.5

EXECUTION COPY

TAX SHARING AGREEMENT

This Tax Sharing Agreement (this “Agreement”) is entered into as of January 15,
2007, by and among Verizon Communications Inc., a Delaware corporation
(“Verizon”), Northern New England Spinco Inc., a newly formed Delaware
corporation and a wholly owned subsidiary of Verizon (“Spinco”), and FairPoint
Communications, Inc., a Delaware corporation (“FairPoint”).  Capitalized terms
used in this Agreement and not otherwise defined herein shall have the meanings
ascribed to such terms in the Merger Agreement, dated as of the date hereof, by
and among Verizon, FairPoint and Spinco (the “Merger Agreement”).

RECITALS

WHEREAS, Verizon is the common parent corporation of an affiliated group of
corporations within the meaning of Section 1504(a) of the Internal Revenue Code
of 1986, as amended (the “Code”), that files a consolidated U.S. federal income
tax return;

WHEREAS, pursuant to the Merger Agreement and the Distribution Agreement, among
other things, Verizon will transfer or cause to be transferred to Spinco or one
or more Subsidiaries of Spinco (pursuant to certain preliminary restructuring
transactions, including Internal Spinoffs) all of the Spinco Assets and Spinco
and/or one or more Subsidiaries of Spinco will assume or cause to be assumed all
of the Spinco Liabilities;

WHEREAS, on the Distribution Date, Verizon will distribute all of the issued and
outstanding shares of Spinco Common Stock on a pro rata basis to the holders of
Verizon Common Stock;

WHEREAS, pursuant to the Merger Agreement, immediately following the
Distribution, Spinco will merge with and into FairPoint pursuant to the Merger;

WHEREAS, the parties to this Agreement intend that (i) the First Internal
Spinoff qualify as a reorganization under Section 368(a)(1)(D) of the Code and a
distribution eligible for nonrecognition under Sections 355(a) and 361(c) of the
Code; (ii) the Second Internal Spinoff qualify as a distribution eligible for
nonrecognition under Sections 355(a) and 361(c) of the Code; (iii) the
Contribution, together with the Distribution, qualify as a tax-free
reorganization under Section 368(a)(1)(D) of the Code; (iv) the Distribution
qualify as a distribution of Spinco stock to Verizon stockholders eligible for


--------------------------------------------------------------------------------


nonrecognition under Sections 355(a) and 361(c) of the Code; (v) no gain or loss
be recognized by Verizon for U.S. federal income tax purposes in connection with
the receipt of the Spinco Securities or the consummation of the Debt Exchange;
(vi) the Special Dividend qualify as money transferred to creditors or
distributed to shareholders in connection with the reorganization within the
meaning of Section 361(b)(1) of the Code, to the extent that Verizon distributes
the Special Dividend to its creditors and/or shareholders in connection with the
Contribution; (vii) the Merger qualify as a tax-free reorganization pursuant to
Section 368(a) of the Code; and (viii) no gain or loss be recognized as a result
of such transactions for U.S. federal income tax purposes by any of Verizon,
Spinco, and their respective stockholders and Subsidiaries (except to the extent
of cash received in lieu of fractional shares); and

WHEREAS, Verizon, Spinco and FairPoint desire to set forth their rights and
obligations with respect to Taxes due for periods before and after the
Distribution Date and other Tax matters relating to the transactions
contemplated by the Merger Agreement and the Distribution Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


ARTICLE I


DEFINITIONS

“Affiliate” has the meaning set forth in the Merger Agreement.

“Agreement” has the meaning set forth in the preamble.

“Applicable Federal Rate” means the rate computed pursuant to Section 1274(d) of
the Code, compounded quarterly, with respect to the applicable period.

“Code” has the meaning set forth in the recitals.

“Contribution” has the meaning set forth in the Merger Agreement.

“Distribution” has the meaning set forth in the Merger Agreement.

2


--------------------------------------------------------------------------------


“Distribution Agreement” has the meaning set forth in the Merger Agreement.

“Distribution Date” has the meaning set forth in the Distribution Agreement.

“Distribution Disqualification” means that (i) either the Contribution, taken
together with the Distribution, or the First Internal Spinoff fails to qualify
as a tax-free reorganization under Section 368(a)(1)(D) of the Code pursuant to
which no gain or loss is recognized for U.S. federal income tax purposes by any
of Verizon, Spinco or their Subsidiaries; (ii) any of the Distribution or the
Internal Spinoffs fails to qualify as a distribution eligible for nonrecognition
under Section 355 of the Code, pursuant to which no gain or loss is recognized
for U.S. federal income tax purposes by any of Verizon, Spinco, their
Subsidiaries, or the stockholders of Verizon, except to the extent of cash
received in lieu of fractional shares; (iii) the Debt Exchange (if consummated)
fails to constitute a transfer of qualified property to Verizon’s creditors in
connection with the reorganization within the meaning of Section 361(c)(3) of
the Code; and/or (iv) the Special Dividend fails to qualify as money transferred
to creditors or distributed to shareholders in connection with the
reorganization within the meaning of Section 361(b)(1) of the Code, but only to
the extent that Verizon distributes the Special Dividend to its creditors or
shareholders.  For the avoidance of doubt, a Distribution Disqualification shall
occur if Verizon or any of its Subsidiaries recognizes gain pursuant to Section
355(d), 355(e) and/or 355(f) of the Code with respect to the Distribution and/or
any Internal Spinoff.

“FairPoint” has the meaning set forth in the recitals.

“FairPoint Group” means FairPoint and all entities that are Subsidiaries of
FairPoint immediately following the Merger.

“Final Determination” means a determination within the meaning of Section 1313
of the Code or any similar provision of state or local tax law.

“Income Taxes” means any and all Taxes based upon or measured by net or gross
income (including alternative minimum tax under Section 55 of the Code and
including any liability described in clauses (ii) or (iii) of the definition of
“Taxes” that relates to any Income Tax).

“Merger Agreement” has the meaning set forth in the preamble.

3


--------------------------------------------------------------------------------


“Non-Preparer Party” has the meaning set forth in Section 2.02.

“Other Taxes” means any and all Taxes other than Income Taxes, including any
liability described in clauses (ii) or (iii) of the definition of “Taxes” that
relates to any Other Tax.

“Person” means any individual, partnership, joint venture, corporation, limited
liability company, trust, unincorporated organization, government or department
or agency of a government.

“Post-Distribution Period” means any taxable year or other taxable period
beginning after the Distribution Date and, in the case of any taxable year or
other taxable period that begins before and ends after the Distribution Date,
that part of the taxable year or other taxable period that begins at the
beginning of the day after the Distribution Date.

“Potential Disqualifying Action” has the meaning set forth in Section 10.02(b).

“Pre-Distribution Period” means any taxable year or other taxable period that
ends on or before the Distribution Date and, in the case of any taxable year or
other taxable period that begins before and ends after the Distribution Date,
that part of the taxable year or other taxable period through the close of the
Distribution Date.

“Spinco” has the meaning set forth in the preamble.

“Spinco Group” means Spinco and all entities that are Subsidiaries of Spinco
immediately following the Contribution.

“Spinco Return” has the meaning set forth in Section 2.01(b).

“Spinco Securities” has the meaning set forth in the Distribution Agreement.

“Subsidiary” has the meaning set forth in the Merger Agreement.

“Tax” or “Taxes” has the meaning set forth in the Merger Agreement.

4


--------------------------------------------------------------------------------


“Tax Attribute” means any net operating loss carryover or carryback, net capital
loss carryover or carryback, investment tax credit carryover or carryback,
foreign tax credit carryover or carryback, charitable deduction carryover or
carryback or other similar item that could reduce Income Tax for a past or
future taxable period.

“Tax Benefit” means, in the case of a separate state, local or other Tax Return,
the sum of the amount by which the Tax liability (after giving effect to any
alternative minimum or similar Tax) of a corporation to the appropriate Taxing
Authority is reduced (including by deduction, entitlement to refund, credit or
otherwise, whether available in the current taxable year, as an adjustment to
taxable income in any other taxable year or as a carryforward or carryback, as
applicable) plus any interest from such government or jurisdiction relating to
such Tax liability, and in the case of a consolidated federal Tax Return or
combined, unitary or other similar state, local or other Tax Return, the sum of
the amount by which the Tax liability of the affiliated group (within the
meaning of Section 1504(a) of the Code) or other relevant group of corporations
to the appropriate government or jurisdiction is reduced (including by
deduction, entitlement to refund, credit or otherwise, whether available in the
current taxable year, as an adjustment to taxable income in any other taxable
year or as a carryforward or carryback, as applicable) plus any interest from
such government or jurisdiction relating to such Tax liability.

“Tax Contest” has the meaning set forth in Section 5.01.

“Tax Dispute” has the meaning set forth in Article IX.

“Tax Dispute Arbitrator” has the meaning set forth in Article IX.

“Tax Materials” has the meaning set forth in Section 10.01(a).

“Tax Return” has the meaning set forth in the Merger Agreement.

“Taxing Authority” has the meaning set forth in the Merger Agreement.

“Transactions” has the meaning set forth in Section 2.04(a).

“Transfer Taxes” means any Merger Transfer Taxes and Distribution Transfer Taxes
(in each case, having the meaning set forth in the Merger Agreement).

5


--------------------------------------------------------------------------------


“Transition Services Agreement” has the meaning set forth in the Merger
Agreement.

“Verizon” has the meaning set forth in the preamble.

“Verizon Group” means Verizon and all Subsidiaries of Verizon at any time
preceding, at or following the Contribution, but shall not include any member of
the Spinco Group.

“Verizon Consolidated Group” means any consolidated, combined or unitary group
of which any member of the Verizon Group is the common parent corporation at any
time.

“Verizon Return” has the meaning set forth in Section 2.01(a).

ARTICLE II

TAX RETURNS AND TAX PAYMENTS


SECTION 2.01                                OBLIGATIONS TO FILE TAX RETURNS.


(A)                                  VERIZON SHALL FILE OR CAUSE TO BE FILED ANY
TAX RETURN THAT IS REQUIRED TO BE FILED AFTER THE DISTRIBUTION DATE THAT
INCLUDES BOTH (I) ONE OR MORE MEMBERS OF THE VERIZON GROUP AND (II) ONE OR MORE
MEMBERS OF THE SPINCO GROUP OR ANY ITEM OF INCOME, LOSS, GAIN, DEDUCTION OR
CREDIT RELATING TO THE SPINCO BUSINESS (A “VERIZON RETURN”).  EACH MEMBER OF THE
SPINCO GROUP HEREBY IRREVOCABLY AUTHORIZES AND DESIGNATES VERIZON AS ITS AGENT,
COORDINATOR AND ADMINISTRATOR FOR THE PURPOSE OF TAKING ANY AND ALL ACTIONS
NECESSARY OR INCIDENTAL TO THE FILING OF ANY SUCH VERIZON RETURN AND, EXCEPT AS
OTHERWISE PROVIDED HEREIN, FOR THE PURPOSE OF MAKING PAYMENTS TO, OR COLLECTING
REFUNDS FROM, ANY TAXING AUTHORITY IN RESPECT OF A VERIZON RETURN.  FAIRPOINT
SHALL CAUSE MEMBERS OF THE SPINCO GROUP TO PROMPTLY PREPARE AND DELIVER TO
VERIZON IN A MANNER CONSISTENT WITH PAST PRACTICES PRO FORMA TAX RETURNS AND TAX
INFORMATION PACKAGES WITH RESPECT TO ANY VERIZON RETURN.  IN THE CASE OF ANY
VERIZON RETURN THAT INCLUDES ANY MEMBER OF THE SPINCO GROUP OR ANY ITEM RELATING
TO THE SPINCO BUSINESS ONLY FOR THE PORTION OF THE RELEVANT TAXABLE PERIOD THAT
ENDS ON THE DISTRIBUTION DATE, TAXES SHALL BE ALLOCATED TO THE PORTION OF SUCH
TAXABLE PERIOD THAT ENDS ON THE DISTRIBUTION DATE BASED ON AN ACTUAL OR
HYPOTHETICAL CLOSING OF THE BOOKS AT THE CLOSE OF THE DISTRIBUTION DATE.  EXCEPT
AS OTHERWISE PROVIDED HEREIN, VERIZON SHALL HAVE THE EXCLUSIVE RIGHT TO FILE,
PROSECUTE,

6


--------------------------------------------------------------------------------



COMPROMISE OR SETTLE ANY CLAIM FOR REFUND FOR TAXES IN RESPECT OF A VERIZON
RETURN FOR WHICH VERIZON BEARS RESPONSIBILITY HEREUNDER AND TO DETERMINE WHETHER
ANY REFUNDS OF SUCH TAXES TO WHICH THE VERIZON CONSOLIDATED GROUP MAY BE
ENTITLED SHALL BE RECEIVED BY WAY OF REFUND OR CREDIT AGAINST THE TAX LIABILITY
OF THE VERIZON CONSOLIDATED GROUP.


(B)                                 FAIRPOINT SHALL FILE OR CAUSE TO BE FILED
ANY OTHER TAX RETURN REQUIRED TO BE FILED AFTER THE DISTRIBUTION DATE BY OR WITH
RESPECT TO ONE OR MORE MEMBERS OF THE SPINCO GROUP (A “SPINCO RETURN”).   ALL
SPINCO RETURNS SHALL BE PREPARED (I) ON A BASIS THAT IS CONSISTENT WITH THE
DISTRIBUTION TAX OPINION, THE MERGER TAX OPINIONS AND THE IRS RULING AND (II) IN
A MANNER CONSISTENT WITH VERIZON’S DETERMINATION OF THE ADJUSTED TAX BASIS OF
ANY ASSET AND THE AMOUNT OF ANY TAX ATTRIBUTE OR ANY SIMILAR ITEM HELD BY THE
SPINCO GROUP AT THE TIME OF THE DISTRIBUTION.  IN THE CASE OF ANY SPINCO RETURN
THAT INCLUDES ANY MEMBER OF THE SPINCO GROUP OR ANY ITEM RELATING TO THE SPINCO
BUSINESS ONLY FOR THE PORTION OF THE RELEVANT TAXABLE PERIOD THAT BEGINS AFTER
THE DISTRIBUTION DATE, TAXES SHALL BE ALLOCATED TO THE PORTION OF SUCH TAXABLE
PERIOD THAT BEGINS AFTER THE DISTRIBUTION DATE BASED ON AN ACTUAL OR
HYPOTHETICAL CLOSING OF THE BOOKS AT THE CLOSE OF THE DISTRIBUTION DATE.


SECTION 2.02                                REVIEW OF TAX RETURNS.  NO LATER
THAN THIRTY (30) DAYS PRIOR TO THE DATE ON WHICH ANY VERIZON RETURN OR SPINCO
RETURN IS REQUIRED TO BE FILED (TAKING INTO ACCOUNT ANY VALID EXTENSIONS), IF
THE PARTY THAT IS NOT RESPONSIBLE FOR PREPARING SUCH TAX RETURN UNDER SECTION
2.01 (THE “NON-PREPARER PARTY”) IS RESPONSIBLE FOR ANY PORTION OF THE TAXES
REPORTED ON SUCH TAX RETURN, THE PARTY RESPONSIBLE FOR PREPARING SUCH TAX RETURN
UNDER SECTION 2.01 SHALL (A) SUBMIT OR CAUSE TO BE SUBMITTED TO THE NON-PREPARER
PARTY SUCH TAX RETURN FOR REVIEW AND COMMENT AND (B) SHALL CONSIDER IN GOOD
FAITHANY CHANGES TO SUCH TAX RETURN REASONABLY REQUESTED BY THE NON-PREPARER
PARTY, TO THE EXTENT THAT SUCH CHANGES RELATE TO ITEMS FOR WHICH THE
NON-PREPARER PARTY HAS RESPONSIBILITY HEREUNDER.


SECTION 2.03                                OBLIGATION TO REMIT TAXES.  VERIZON
AND FAIRPOINT SHALL EACH TIMELY REMIT OR CAUSE TO BE TIMELY REMITTED TO THE
APPLICABLE TAXING AUTHORITY ANY TAXES DUE IN RESPECT OF ANY TAX RETURN THAT SUCH
PARTY IS REQUIRED TO FILE OR CAUSE TO BE FILED (OR, IN THE CASE OF A TAX FOR
WHICH NO TAX RETURN IS REQUIRED TO BE FILED, WHICH IS OTHERWISE PAYABLE BY SUCH
PARTY OR A MEMBER OF SUCH PARTY’S AFFILIATED GROUP TO ANY TAXING AUTHORITY) AND
SHALL BE ENTITLED TO REIMBURSEMENT FOR SUCH PAYMENTS TO THE EXTENT PROVIDED
HEREIN; PROVIDED, HOWEVER, THAT IN THE CASE OF ANY TAX RETURN, THE NON-PREPARER
PARTY SHALL REMIT TO THE PARTY REQUIRED TO FILE SUCH TAX RETURN IN IMMEDIATELY
AVAILABLE FUNDS THE AMOUNT OF ANY TAXES REFLECTED ON SUCH TAX RETURN FOR WHICH
THE NON-PREPARER PARTY IS RESPONSIBLE HEREUNDER AT LEAST TWO (2) BUSINESS DAYS
BEFORE PAYMENT OF THE RELEVANT AMOUNT IS DUE TO A TAXING AUTHORITY.

7


--------------------------------------------------------------------------------



SECTION 2.04                                TAX SHARING AND INDEMNIFICATION
OBLIGATIONS.


(A)                                  SPINCO AND, FROM AND AFTER THE MERGER,
FAIRPOINT SHALL BE LIABLE FOR AND SHALL INDEMNIFY AND HOLD THE VERIZON GROUP
HARMLESS AGAINST ANY TAXES (I) RESULTING FROM (A) THE INTERNAL SPINOFFS, THE
CONTRIBUTION, THE DISTRIBUTION, THE DEBT EXCHANGE OR ANY TRANSACTION ASSOCIATED
THEREWITH (THE “TRANSACTIONS”), INCLUDING TAXES ARISING FROM ANY DISTRIBUTION
DISQUALIFICATION, TO THE EXTENT THAT SUCH TAXES ARISE AS A RESULT OF ANY ACTION
(OR FAILURE TO TAKE ANY REASONABLY REQUIRED ACTION TO AVOID A DISTRIBUTION
DISQUALIFICATION) BY SPINCO OR ANY OF ITS AFFILIATES FOLLOWING THE EFFECTIVE
TIME OR ANY ACTION (OR FAILURE TO TAKE ANY REASONABLY REQUIRED ACTION TO AVOID A
DISTRIBUTION DISQUALIFICATION) BY FAIRPOINT OR ANY OF ITS AFFILIATES (EXCLUDING
THE SPINCO GROUP), OR (B) ANY BREACH OF ANY REPRESENTATION, COVENANT OR
OBLIGATION OF SPINCO OR FAIRPOINT UNDER THIS AGREEMENT OR ANY OTHER TRANSACTION
AGREEMENT TO THE EXTENT THAT TAXES RESULTING FROM SUCH BREACH ARE ATTRIBUTABLE
TO (X) A DISTRIBUTION DISQUALIFICATION OR (Y) A BREACH OF SECTION 6.02 HEREOF,
(II) ARISING IN THE PRE-DISTRIBUTION PERIOD AND ATTRIBUTABLE TO A MEMBER OF THE
SPINCO GROUP OR TO THE INCOME, EMPLOYEES, ASSETS OR TRANSACTIONS OF THE SPINCO
BUSINESS, EXCEPT FOR TAXES RESULTING FROM THE TRANSACTIONS (INCLUDING TAXES
RESULTING FROM THE TRIGGERING INTO INCOME OF ANY ITEMS FROM INTERCOMPANY
TRANSACTIONS UNDER SECTION 1.1502-13 OF THE TREASURY REGULATIONS OR EXCESS LOSS
ACCOUNTS UNDER SECTION 1.1502-19 OF THE TREASURY REGULATIONS) FOR WHICH EITHER
FAIRPOINT OR SPINCO IS NOT OTHERWISE RESPONSIBLE PURSUANT TO ANY OTHER PROVISION
OF THIS SECTION 2.04(A) OR THIS AGREEMENT OR (III) ARISING IN THE
POST-DISTRIBUTION PERIOD AND ATTRIBUTABLE TO A MEMBER OF THE SPINCO GROUP OR TO
THE ASSETS, EMPLOYEES, OR TRANSACTIONS OF THE SPINCO BUSINESS.  TAXES FOR WHICH
SPINCO AND FAIRPOINT ARE RESPONSIBLE PURSUANT TO CLAUSE (II) OF THE PRECEDING
SENTENCE SHALL BE COMPUTED (A) AS IF SPINCO AND ITS SUBSIDIARIES HAD ALWAYS
CONDUCTED THE SPINCO BUSINESS AS A SEPARATE AFFILIATED GROUP OF COMPANIES WHOSE
ITEMS OF INCOME, GAIN, LOSS, DEDUCTION, AND CREDIT FOR U.S. FEDERAL INCOME TAX
PURPOSES INCLUDED SOLELY SUCH ITEMS ATTRIBUTABLE TO THE SPINCO BUSINESS AND NONE
OF SUCH ITEMS ATTRIBUTABLE TO THE VERIZON BUSINESS AND (B) BY TAKING INTO
ACCOUNT (X) ELECTIONS AND ACCOUNTING METHODS ACTUALLY USED IN COMPUTING SUCH
ITEMS BY THE VERIZON CONSOLIDATED GROUP IN FILING ITS TAX RETURNS AND (Y) SOLELY
ITEMS OF INCOME, GAIN, LOSS, DEDUCTION, AND CREDIT ARISING DURING THE TAXABLE
PERIODS FOR WHICH THE APPLICABLE TAX CLAIM IS BEING BROUGHT UNDER SECTION
2.04(A)(II).


(B)                                 EXCEPT FOR TAXES FOR WHICH EITHER SPINCO OR
FAIRPOINT IS RESPONSIBLE UNDER SECTION 2.04(A) OR ANY OTHER PROVISION OF THIS
AGREEMENT, VERIZON SHALL BE LIABLE FOR AND SHALL INDEMNIFY AND HOLD FAIRPOINT
AND ITS SUBSIDIARIES AND THE SPINCO GROUP HARMLESS AGAINST, ANY TAXES (I) OF THE
VERIZON GROUP OR ANY VERIZON CONSOLIDATED GROUP OR ANY MEMBER THEREOF OR
ATTRIBUTABLE TO THE EMPLOYEES, ASSETS OR TRANSACTIONS OF THE VERIZON BUSINESS OR
(II) OF THE SPINCO GROUP OR ANY MEMBER THEREOF ARISING IN THE PERIOD ENDING ON
THE EFFECTIVE TIME AND RESULTING FROM THE TRANSACTIONS, INCLUDING TAXES ARISING
FROM ANY DISTRIBUTION DISQUALIFICATION.

8


--------------------------------------------------------------------------------



(C)                                  THE PARTIES’ RESPONSIBILITIES FOR TRANSFER
TAXES SHALL BE GOVERNED BY SECTION 11.1 OF THE MERGER AGREEMENT.


(D)                                 EXCEPT AS SET FORTH IN THIS AGREEMENT AND IN
CONSIDERATION OF THE MUTUAL INDEMNITIES AND OTHER OBLIGATIONS OF THIS AGREEMENT,
ANY AND ALL PRIOR TAX SHARING OR ALLOCATION AGREEMENTS, ARRANGEMENTS OR
PRACTICES BETWEEN ANY MEMBER OF THE VERIZON GROUP AND ANY MEMBER OF THE SPINCO
GROUP SHALL BE TERMINATED WITH RESPECT TO THE SPINCO GROUP AS OF THE
DISTRIBUTION DATE, AND NO MEMBER OF THE SPINCO GROUP SHALL HAVE ANY CONTINUING
RIGHTS OR OBLIGATIONS THEREUNDER.


(E)                                  FAIRPOINT SHALL BE ENTITLED TO ANY REFUND
OF OR CREDIT FOR TAXES FOR WHICH FAIRPOINT IS RESPONSIBLE UNDER THIS AGREEMENT,
AND VERIZON SHALL BE ENTITLED TO ANY REFUND OF OR CREDIT FOR TAXES FOR WHICH
VERIZON IS RESPONSIBLE UNDER THIS AGREEMENT.  A PARTY RECEIVING A REFUND TO
WHICH ANOTHER PARTY IS ENTITLED PURSUANT TO THIS AGREEMENT SHALL PAY THE AMOUNT
TO WHICH SUCH OTHER PARTY IS ENTITLED WITHIN FIVE DAYS AFTER THE RECEIPT OF THE
REFUND.  EACH PARTY SHALL BE ENTITLED TO OFFSET ANY AMOUNT WHICH IT IS OWED
UNDER THE TRANSACTION AGREEMENTS BY ANY AMOUNTS OWED TO IT BY THE OTHER PARTY
UNDER THIS SECTION 2.04(E) OR ANY OTHER PROVISION OF THIS AGREEMENT.


(F)                                    ALL INDEMNIFICATION OBLIGATIONS IN
RESPECT OF TAXES PURSUANT TO THIS AGREEMENT SHALL BE INCREASED TO INCLUDE (I)
ALL REASONABLE ACCOUNTING, LEGAL AND OTHER PROFESSIONAL FEES AND COURT COSTS
INCURRED IN CONNECTION WITH SUCH TAXES, (II) WITH RESPECT TO TAXES RELATED TO
THE TRANSACTIONS, ALL COSTS, DAMAGES OR SETTLEMENT PAYMENTS ASSOCIATED WITH ANY
STOCKHOLDERS LITIGATION IN RESPECT OF ADVERSE TAX CONSEQUENCES OF THE
TRANSACTIONS, PROVIDED, IN THE CASE OF SETTLEMENT PAYMENTS, THAT ANY SETTLEMENT
OF SUCH LITIGATION FOR AN AMOUNT EQUAL TO OR IN EXCESS OF $15 MILLION SHALL NOT
BE MADE WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFYING PARTY, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED, AND (III)
TAXES RESULTING FROM INDEMNIFICATION PAYMENTS HEREUNDER, AND SHALL BE REDUCED BY
ANY TAX BENEFIT REALIZED BY THE INDEMNIFIED PARTY IN RESPECT OF TAXES OR OTHER
LOSSES SUBJECT TO INDEMNIFICATION UNDER THIS AGREEMENT.


(G)                                 THE PARTIES AGREE THAT ANY PAYMENTS MADE
AMONG THE PARTIES PURSUANT TO THIS AGREEMENT OR ANY OTHER TRANSACTION AGREEMENT
SHALL BE TREATED, TO THE EXTENT PERMITTED BY LAW, FOR ALL TAX PURPOSES AS
NONTAXABLE PAYMENTS MADE IMMEDIATELY PRIOR TO THE DISTRIBUTION.

9


--------------------------------------------------------------------------------



ARTICLE III

CARRYBACKS; AMENDED RETURNS; COMPENSATION DEDUCTIONS


SECTION 3.01                                CARRYBACKS.  WITHOUT THE CONSENT OF
VERIZON, NO MEMBER OF THE SPINCO GROUP SHALL CARRY BACK ANY TAX ATTRIBUTE
(UNLESS REQUIRED TO CARRY BACK SUCH TAX ATTRIBUTE BY LAW) FROM A
POST-DISTRIBUTION PERIOD TO A PRE-DISTRIBUTION PERIOD, PROVIDED THAT IF THE
CARRYBACK IS REQUIRED BY LAW, VERIZON (OR ANY OTHER MEMBER OF THE VERIZON GROUP
RECEIVING SUCH REFUND) SHALL PROMPTLY REMIT TO FAIRPOINT ANY TAX BENEFIT IT
REALIZES WITH RESPECT TO ANY SUCH CARRYBACK.


SECTION 3.02                                AMENDED RETURNS.  FAIRPOINT SHALL
NOT, AND SHALL NOT PERMIT ANY MEMBER OF THE SPINCO GROUP TO, FILE ANY AMENDED
TAX RETURN OF A MEMBER OF THE SPINCO GROUP WITH RESPECT TO INCOME TAXES OR A TAX
RETURN WITH RESPECT TO OTHER TAXES OF A MEMBER OF THE SPINCO GROUP THAT IS FILED
ON A COMBINED BASIS WITH A MEMBER OF THE VERIZON GROUP, IN EACH CASE WITH
RESPECT TO A PRE-DISTRIBUTION PERIOD WITHOUT THE PRIOR WRITTEN CONSENT OF
VERIZON, WHICH CONSENT MAY BE WITHHELD IN VERIZON’S SOLE DISCRETION.


SECTION 3.03                                TAX BENEFIT REALIZED.  FOR PURPOSES
OF THIS AGREEMENT, A TAX BENEFIT SHALL BE DEEMED TO HAVE BEEN REALIZED AT THE
TIME ANY REFUND OF TAXES IS RECEIVED OR APPLIED AGAINST OTHER TAXES DUE, OR AT
THE TIME OF FILING OF A TAX RETURN (INCLUDING ANY RELATING TO ESTIMATED TAXES)
ON WHICH A LOSS, DEDUCTION OR CREDIT IS APPLIED IN REDUCTION OF TAXES WHICH
WOULD OTHERWISE BE PAYABLE; PROVIDED, HOWEVER, THAT WHERE A PARTY HAS OTHER
LOSSES, DEDUCTIONS, CREDITS OR SIMILAR ITEMS AVAILABLE TO IT, DEDUCTIONS,
CREDITS OR ITEMS FOR WHICH THE OTHER PARTY WOULD BE ENTITLED TO A PAYMENT UNDER
THIS AGREEMENT SHALL BE TREATED AS THE FIRST ITEMS UTILIZED TO PRODUCE A TAX
BENEFIT.   IF ANY TAX BENEFIT IS SUBSEQUENTLY REDUCED OR DISALLOWED AS A RESULT
OF AN AUDIT, THE PARTY THAT HAD PREVIOUSLY RECEIVED A PAYMENT (OR WAS ENTITLED
TO REDUCE A PAYMENT THAT SUCH PARTY WAS OTHERWISE REQUIRED TO MAKE) ON ACCOUNT
OF SUCH TAX BENEFIT SHALL PROMPTLY PAY AN AMOUNT EQUAL TO THE AMOUNT SO REDUCED
OR DISALLOWED TO THE OTHER PARTY.


SECTION 3.04                                DEDUCTIONS WITH RESPECT TO DEBT
EXCHANGE, COMPENSATION, ETC.


(A)                                  VERIZON AND THE OTHER MEMBERS OF THE
VERIZON GROUP SHALL BE ENTITLED TO ALL TAX BENEFITS RESULTING FROM ANY LOSS,
DEDUCTION, CREDIT OR OTHER ITEM WHICH DECREASES TAXES PAID OR PAYABLE, OR
INCREASES TAX BASIS, ASSOCIATED WITH THE DEBT EXCHANGE INCLUDING, WITHOUT
LIMITATION, ANY TAX BENEFITS RESULTING FROM ANY ISSUANCE COSTS OR ISSUANCE
EXPENSES ASSOCIATED WITH ANY SPINCO SECURITIES OTHER THAN OUT-OF-POCKET COSTS
AND OUT-OF-POCKET EXPENSES BORNE BY SPINCO.

10


--------------------------------------------------------------------------------



(B)                                 ALL DEDUCTIONS FOR UNITED STATES FEDERAL,
STATE AND LOCAL INCOME TAX PURPOSES RESULTING FROM THE EXERCISE OF COMPENSATORY
OPTIONS ISSUED PRIOR TO THE DISTRIBUTION DATE WITH RESPECT TO STOCK OF VERIZON
SHALL BE TAKEN BY VERIZON OR A MEMBER OF THE VERIZON GROUP, AND NO PARTY TO THIS
AGREEMENT SHALL TAKE ANY POSITION ON ANY TAX RETURN WHICH IS INCONSISTENT WITH
SUCH TREATMENT, UNLESS REQUIRED TO DO SO PURSUANT TO A FINAL DETERMINATION TO
SUCH EFFECT.


(C)                                  IF, BY REASON OF A SUBSEQUENT FINAL
DETERMINATION AS TO THE TREATMENT OF ANY TAX DEDUCTIONS RELATED TO THE
COMPENSATORY OPTIONS REFERRED TO IN SECTION 3.04(B) ABOVE, A TAXING AUTHORITY
DETERMINES THAT A MEMBER OF THE FAIRPOINT GROUP IS ENTITLED TO SUCH DEDUCTION,
THEN FAIRPOINT SHALL, AND SHALL CAUSE THE SPINCO GROUP TO, PAY TO VERIZON THE
AMOUNT OF ANY TAX BENEFITS THAT RESULT THEREFROM WITHIN TEN (10) DAYS OF THE
DATE ON WHICH SUCH TAX BENEFITS ARE REALIZED.


(D)                                 THE PRINCIPLES OF PARAGRAPHS (B) AND (C)
SHALL APPLY, MUTATIS MUTANDIS, TO OTHER ITEMS OF COMPENSATION EXPENSE OR
TRANSACTION EXPENSE THAT ARE ECONOMICALLY BORNE BY MEMBERS OF THE VERIZON GROUP
OR VERIZON SHAREHOLDERS, INCLUDING, FOR THE AVOIDANCE OF DOUBT, SEVERANCE
BONUSES OR OTHER SIMILAR COMPENSATORY PAYMENTS MADE BY VERIZON TO EMPLOYEES WHO
ARE TRANSFERRED TO SPINCO OR ITS SUBSIDIARIES IN CONNECTION WITH THE
CONTRIBUTION AND ANY SPINCO TRANSACTION EXPENSES PAID BY VERIZON PURSUANT TO
SECTION 11.1 OF THE MERGER AGREEMENT.


ARTICLE IV

PAYMENTS


SECTION 4.01                                PAYMENTS.  EXCEPT AS OTHERWISE
PROVIDED IN SECTION 2.03 OR SECTION 3.04, PAYMENTS DUE UNDER THIS AGREEMENT
SHALL BE MADE NO LATER THAN THIRTY (30) DAYS AFTER THE RECEIPT OR CREDITING OF A
REFUND, THE REALIZATION OF A TAX BENEFIT FOR WHICH THE OTHER PARTY IS ENTITLED
TO REIMBURSEMENT, THE DELIVERY OF NOTICE OF PAYMENT OF A TAX FOR WHICH THE OTHER
PARTY IS RESPONSIBLE UNDER THIS AGREEMENT, OR THE DELIVERY OF NOTICE OF A FINAL
DETERMINATION WHICH RESULTS IN SUCH OTHER PARTY BECOMING OBLIGATED TO MAKE A
PAYMENT HEREUNDER TO THE OTHER PARTY HERETO.  PAYMENTS DUE HEREUNDER, BUT NOT
MADE WITHIN SUCH 30-DAY PERIOD, SHALL BE ACCOMPANIED WITH INTEREST AT A RATE
EQUAL TO THE APPLICABLE FEDERAL RATE FROM THE DUE DATE OF SUCH PAYMENT.


SECTION 4.02                                NOTICE.  VERIZON AND FAIRPOINT SHALL
GIVE EACH OTHER PROMPT WRITTEN NOTICE OF ANY PAYMENT THAT MAY BE DUE TO THE
PROVIDER OF SUCH NOTICE UNDER THIS AGREEMENT.

11


--------------------------------------------------------------------------------



ARTICLE V


TAX CONTESTS


SECTION 5.01                                NOTICE.  FAIRPOINT SHALL PROMPTLY
NOTIFY VERIZON IN WRITING UPON RECEIPT BY FAIRPOINT OR ANY MEMBER OF THE
FAIRPOINT GROUP OF A WRITTEN COMMUNICATION FROM ANY TAXING AUTHORITY WITH
RESPECT TO ANY PENDING OR THREATENED AUDIT, DISPUTE, SUIT, ACTION, PROPOSED
ASSESSMENT OR OTHER PROCEEDING (A “TAX CONTEST”) CONCERNING ANY TAXES FOR WHICH
VERIZON MAY BE LIABLE UNDER THIS AGREEMENT.  VERIZON SHALL PROMPTLY NOTIFY
FAIRPOINT IN WRITING UPON RECEIPT BY VERIZON OR ANY MEMBER OF THE VERIZON GROUP
OF A WRITTEN COMMUNICATION FROM ANY TAXING AUTHORITY WITH RESPECT TO ANY TAX
CONTEST CONCERNING ANY TAXES FOR WHICH FAIRPOINT MAY BE LIABLE UNDER THIS
AGREEMENT.


SECTION 5.02                                CONTROL OF CONTESTS BY
VERIZON. VERIZON SHALL HAVE SOLE CONTROL OF ANY TAX CONTEST RELATED TO (A) ANY
VERIZON RETURN OR (B) THE TAX-FREE STATUS OF THE TRANSACTIONS, INCLUDING THE
EXCLUSIVE RIGHT TO COMMUNICATE WITH AGENTS OF THE TAXING AUTHORITY AND TO
CONTROL, RESOLVE, SETTLE OR AGREE TO ANY DEFICIENCY, CLAIM OR ADJUSTMENT
PROPOSED, ASSERTED OR ASSESSED IN CONNECTION WITH OR AS A RESULT OF ANY SUCH TAX
CONTEST, PROVIDED, HOWEVER, THAT IN THE CASE OF ANY SUCH TAX CONTEST THAT MAY
AFFECT TAXES FOR WHICH FAIRPOINT HAS RESPONSIBILITY HEREUNDER, FAIRPOINT MAY
PARTICIPATE FULLY IN THE TAX CONTEST AT ITS OWN EXPENSE.  IN THE CASE OF ANY
SUCH TAX CONTEST RELATING TO TAXES FOR WHICH THE POTENTIAL LIABILITY OF
FAIRPOINT OR SPINCO FOR ANY POST-DISTRIBUTION PERIOD UNDER THIS AGREEMENT EQUALS
OR EXCEEDS $15,000,000, (A) VERIZON SHALL NOT SETTLE OR CONCEDE ANY SUCH TAX
CONTEST WITHOUT THE PRIOR WRITTEN CONSENT OF FAIRPOINT, WHICH CONSENT SHALL NOT
BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED AND (B) ABSENT A SETTLEMENT OF
SUCH TAX CONTEST PURSUANT TO SUBCLAUSE (A) ABOVE, VERIZON SHALL BE REQUIRED TO
PURSUE, AT FAIRPOINT’S EXPENSE, SUCH TAX CONTEST THROUGH ONE LEVEL OF APPELLATE
JUDICIAL REVIEW (IT BEING UNDERSTOOD THAT VERIZON SHALL HAVE NO OBLIGATION TO
PURSUE SUCH TAX CONTEST BEYOND ONE LEVEL OF APPELLATE JUDICIAL REVIEW).

Section 5.03                                Control of Contests by FairPoint.
 Except as provided in Section 5.02, FairPoint shall have sole control of any
Tax Contest related to any Spinco Return, including the exclusive right to
control, resolve, settle or agree to any deficiency, claim or adjustment
proposed, asserted or assessed in connection with or as a result of any such Tax
Contest, provided, however, that in the case of any such Tax Contest that may
affect Taxes for which Verizon has responsibility hereunder, Verizon may
participate fully in the Tax Contest at its own expense.

12


--------------------------------------------------------------------------------



ARTICLE VI


COOPERATION


SECTION 6.01   GENERAL.


(A)           VERIZON AND FAIRPOINT SHALL COOPERATE WITH EACH OTHER IN THE
FILING OF ANY TAX RETURNS AND THE CONDUCT OF ANY AUDIT OR OTHER PROCEEDING AND
EACH SHALL EXECUTE AND DELIVER SUCH POWERS OF ATTORNEY AND MAKE AVAILABLE SUCH
OTHER DOCUMENTS AS ARE REASONABLY NECESSARY TO CARRY OUT THE INTENT OF THIS
AGREEMENT.  EACH PARTY AGREES TO NOTIFY THE OTHER PARTY IN WRITING OF ANY AUDIT
ADJUSTMENTS WHICH DO NOT RESULT IN TAX LIABILITY BUT CAN BE REASONABLY EXPECTED
TO AFFECT TAX RETURNS OF THE OTHER PARTY, OR ANY OF ITS SUBSIDIARIES, FOR A
POST-DISTRIBUTION PERIOD.


(B)           VERIZON SHALL, AND SHALL CAUSE THE VERIZON SUBSIDIARIES TO, MAKE
INFORMATION IN THE POSSESSION OF THE VERIZON GROUP AVAILABLE TO THE COMPANY FOR
PURPOSES OF PREPARATION AND COMPILATION BY THE COMPANY AND THE COMPANY’S
ADVISORS OF THOSE REPORTS AND STUDIES NECESSARY FOR THE COMPANY IN ORDER FOR IT
TO COMPLY WITH ITS TAX REPORTING AND FILING OBLIGATIONS IN POST-DISTRIBUTION
PERIODS, INCLUDING BUT NOT LIMITED TO STUDIES RELATED TO THE EARNINGS AND
PROFITS OF SPINCO AND THE COMPANY AS OF THE EFFECTIVE TIME AND THE TAX BASIS IN
ASSETS AND THE STOCK OF CORPORATE SUBSIDIARIES.


SECTION 6.02   CONSISTENT TREATMENT.


(A)           UNLESS AND UNTIL THERE HAS BEEN A FINAL DETERMINATION TO THE
CONTRARY, EACH PARTY AGREES TO TREAT (I) EACH OF (A) THE CONTRIBUTION, TOGETHER
WITH THE DISTRIBUTION AND (B) THE FIRST INTERNAL SPINOFF, AS A TAX–FREE
REORGANIZATION QUALIFYING UNDER SECTION 368(A)(1)(D) OF THE CODE, (II) EACH OF
THE INTERNAL SPINOFFS AND THE DISTRIBUTION AS A TRANSACTION QUALIFYING UNDER
SECTIONS 355 AND 361 OF THE CODE, (III) THE DEBT EXCHANGE (IF CONSUMMATED) AS A
TRANSFER OF QUALIFIED PROPERTY TO VERIZON’S CREDITORS IN CONNECTION WITH THE
REORGANIZATION WITHIN THE MEANING OF SECTION 361(C)(3) OF THE CODE; AND (IV) THE
MERGER AS A REORGANIZATION QUALIFYING FOR NONRECOGNITION UNDER SECTION 368(A) OF
THE CODE, PURSUANT TO EACH OF WHICH NO GAIN OR LOSS IS RECOGNIZED BY ANY OF
VERIZON, SPINCO, FAIRPOINT AND THEIR RESPECTIVE SHAREHOLDERS AND SUBSIDIARIES
(EXCEPT TO THE EXTENT OF CASH RECEIVED IN LIEU OF FRACTIONAL SHARES).


(B)           UNLESS AND UNTIL THERE HAS BEEN A FINAL DETERMINATION TO THE
CONTRARY, FAIRPOINT SHALL FILE OR CAUSE TO BE FILED ALL TAX RETURNS OF A MEMBER
OF THE SPINCO GROUP OR RELATING TO THE SPINCO BUSINESS AND SHALL CONDUCT ANY TAX
CONTESTS IN RESPECT OF A

13


--------------------------------------------------------------------------------



MEMBER OF THE SPINCO GROUP OR THE SPINCO BUSINESS IN A MANNER CONSISTENT WITH
VERIZON’S DETERMINATION OF THE ADJUSTED TAX BASIS OF ANY ASSET AND THE AMOUNT OF
ANY TAX ATTRIBUTE OR ANY SIMILAR ITEM HELD BY THE SPINCO GROUP AT THE TIME OF
THE DISTRIBITION.


ARTICLE VII


RETENTION OF RECORDS; ACCESS

The Verizon Group and the FairPoint Group shall (a) subject to the provisions of
the Transition Services Agreement, in accordance with their respective then
current record retention policies or for the period required by applicable law,
if longer, retain records, documents, accounting data and other information
(including computer data) necessary for the preparation and filing of all Tax
Returns in respect of Taxes of any member of either the Verizon Group or the
Spinco Group for any Pre-Distribution Period or any Post-Distribution Period or
for any Tax Contests relating to such Tax Returns; and (b) give to the other
party reasonable access to such records, documents, accounting data and other
information (including computer data) and to its personnel (insuring their
cooperation) and premises, for the purpose of the review or audit of such Tax
Returns to the extent relevant to an obligation or liability of a party under
this Agreement or for purposes of the preparation or filing of any such Tax
Return, the conduct of any Tax Contest or any other matter reasonably and in
good faith related to the Tax affairs of the requesting party.  Subject to the
provisions of the Transition Services Agreement, at any time after the
Distribution Date that the FairPoint Group proposes to destroy such material or
information, it shall first notify the Verizon Group in writing and the Verizon
Group shall be entitled to receive at Verizon’s cost and expense such materials
or information proposed to be destroyed.  Subject to the provisions of the
Transition Services Agreement, at any time after the Distribution Date that the
Verizon Group proposes to destroy such material or information, it shall first
notify the FairPoint Group in writing and the FairPoint Group shall be entitled
to receive at FairPoint’s cost and expense such materials or information
proposed to be destroyed.


ARTICLE VIII


SURVIVAL

Notwithstanding any other provision in this Agreement, all representations under
this Agreement shall survive until 180 days after the expiration of the statute
of limitations period (giving effect to any written waiver, mitigation or
extension thereof) applicable to the matters covered thereby and the resolution
of all disputes under this

14


--------------------------------------------------------------------------------


Agreement with respect to any such matter that arose during such period.  All
covenants and agreements contained in this Agreement shall survive indefinitely.


ARTICLE IX

DISPUTE RESOLUTION

Verizon and FairPoint shall attempt in good faith to resolve any disagreement
arising with respect to this Agreement, including, but not limited to, any
dispute in connection with a claim by a third party (a “Tax Dispute”).  Either
party may give the other party written notice of any Tax Dispute not resolved in
the normal course of business.  If the parties cannot agree by the tenth
Business Day following the date on which one party gives such notice, then the
parties shall promptly retain the services of a nationally recognized law or
accounting firm reasonably acceptable to the parties (the “Tax Dispute
Arbitrator”).  The Tax Dispute Arbitrator shall be instructed to resolve the Tax
Dispute and such resolution shall be (a) set forth in writing and signed by the
Tax Dispute Arbitrator, (b) delivered to each party involved in the Tax Dispute
as soon as practicable after the Tax Dispute is submitted to the Tax Dispute
Arbitrator but no later than the 15th day after the Tax Dispute Arbitrator is
instructed to resolve the Tax Dispute, (c) made in accordance with this
Agreement, and (d) final, binding and conclusive on the parties involved in the
Tax Dispute on the date of delivery of such resolution.  The Tax Dispute
Arbitrator shall only be authorized on any one issue to decide in favor of and
choose the position of either of the parties involved in the Tax Dispute or to
decide upon a compromise position between the ranges presented by the parties to
the Tax Dispute Arbitrator.  The Tax Dispute Arbitrator shall base its decision
solely upon the presentations of the parties to the Tax Dispute Arbitrator at a
hearing held before the Tax Dispute Arbitrator and upon any materials made
available by either party and not upon independent review.  The fees and
expenses of the Tax Dispute Arbitrator shall be borne 50% by Verizon and 50% by
FairPoint.


ARTICLE X


REPRESENTATIONS, WARRANTIES AND COVENANTS


SECTION 10.01         REPRESENTATIONS AND WARRANTIES.


(A)           SPINCO HEREBY REPRESENTS AND WARRANTS THAT (I) IT HAS EXAMINED (OR
UPON RECEIPT WILL EXAMINE) (A) THE IRS RULING AND ANY OTHER RULINGS ISSUED BY
THE IRS IN CONNECTION WITH THE DISTRIBUTION, (B) THE DISTRIBUTION TAX OPINION,
(C) EACH IRS

15


--------------------------------------------------------------------------------



SUBMISSION, (D) THE DISTRIBUTION TAX REPRESENTATIONS AND (E) ANY OTHER MATERIALS
DELIVERED OR DELIVERABLE BY SPINCO AND OTHERS IN CONNECTION WITH THE RENDERING
BY VERIZON TAX COUNSEL OF THE DISTRIBUTION TAX OPINION AND THE ISSUANCE BY THE
IRS OF THE IRS RULING AND SUCH OTHER RULINGS (ALL OF THE FOREGOING,
COLLECTIVELY, THE “TAX MATERIALS”) AND (II) THE FACTS PRESENTED AND THE
REPRESENTATIONS MADE THEREIN, TO THE EXTENT DESCRIPTIVE OF OR OTHERWISE RELATING
TO SPINCO, ARE OR WILL BE TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS
FROM THE TIME PRESENTED OR MADE THROUGH AND INCLUDING THE DISTRIBUTION DATE.


(B)           VERIZON HEREBY REPRESENTS AND WARRANTS THAT (I) IT HAS EXAMINED
(OR UPON RECEIPT WILL EXAMINE) THE TAX MATERIALS AND (II) THE FACTS PRESENTED
AND THE REPRESENTATIONS MADE THEREIN, TO THE EXTENT DESCRIPTIVE OF OR OTHERWISE
RELATING TO VERIZON, ARE OR WILL BE TRUE, CORRECT AND COMPLETE IN ALL MATERIAL
RESPECTS FROM THE TIME PRESENTED OR MADE THROUGH AND INCLUDING THE DISTRIBUTION
DATE.


(C)           FAIRPOINT HEREBY AGREES, REPRESENTS AND WARRANTS THAT (I) UPON
RECEIPT, IT SHALL PROMPTLY EXAMINE THE TAX MATERIALS, (II) WITHIN (A) TEN (10)
BUSINESS DAYS FOLLOWING SUCH RECEIPT, IN THE CASE OF THE INITIAL DRAFT OF THE
RULING REQUEST, (B) FIVE (5) BUSINESS DAYS FOLLOWING SUCH RECEIPT, IN THE CASE
OF ANY OTHER TAX MATERIALS, OR (C) SUCH OTHER TIME PERIOD FOLLOWING SUCH RECEIPT
AS MAY BE NECESSARY TO COMPLY WITH DEADLINES IMPOSED BY ANY TAXING AUTHORITY, TO
THE EXTENT THAT FAIRPOINT DOES NOT BELIEVE THAT THE FACTS PRESENTED AND THE
REPRESENTATIONS MADE THEREIN WHICH ARE DESCRIPTIVE OF OR OTHERWISE RELATING TO
FAIRPOINT ARE ACCURATE, FAIRPOINT SHALL INFORM VERIZON OF ANY ITEMS THAT IT
BELIEVES ARE INACCURATE AND SHALL PROPOSE SPECIFIC CHANGES TO THE TAX MATERIALS
WITH RESPECT TO SUCH ITEMS SO AS TO MAKE THEM TRUE, CORRECT AND COMPLETE IN ALL
MATERIAL RESPECTS, AND (III) ALL OTHER SUCH FACTS AND REPRESENTATIONS WITH
RESPECT TO WHICH FAIRPOINT PROPOSES NO SPECIFIC CHANGES WILL BE TRUE, CORRECT
AND COMPLETE IN ALL MATERIAL RESPECTS.  FAIRPOINT FURTHER REPRESENTS AND
WARRANTS THAT NEITHER FAIRPOINT NOR ANY SUBSIDIARY OF FAIRPOINT OWNS ANY SHARES
OF VERIZON COMMON STOCK OR ANY RIGHTS, WARRANTS OR OPTIONS TO ACQUIRE, OR
SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR, VERIZON COMMON STOCK.  THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS SECTION 1.02(C) SHALL BE TRUE
AND CORRECT AS OF THE DATE OF THIS AGREEMENT OR, WITH RESPECT TO THE TAX
MATERIALS, AS OF THE DATE IMMEDIATELY FOLLOWING THE DEADLINE SPECIFIED IN CLAUSE
(II) ABOVE, AND AT ALL TIMES THROUGH AND INCLUDING THE DISTRIBUTION DATE.


SECTION 1.02           COVENANTS RELATING TO THE DISTRIBUTION.


(A)           FAIRPOINT SHALL NOT, NOR SHALL IT PERMIT ANY OF ITS SUBSIDIARIES
TO, TAKE ANY ACTION, INCLUDING ENTERING INTO ANY AGREEMENT, UNDERSTANDING OR
ARRANGEMENT OR ANY SUBSTANTIAL NEGOTIATIONS WITH RESPECT TO ANY TRANSACTION OR
SERIES OF TRANSACTIONS THAT COULD

16


--------------------------------------------------------------------------------



REASONABLY BE EXPECTED TO CAUSE A DISTRIBUTION DISQUALIFICATION TO OCCUR;
PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT PROHIBIT THE MERGER.


(B)           UNTIL THE FIRST DAY AFTER THE SECOND ANNIVERSARY OF THE
DISTRIBUTION DATE, FAIRPOINT SHALL NOT, NOR SHALL IT PERMIT ANY OF ITS
SUBSIDIARIES TO, TAKE ANY ACTION (INCLUDING ENTERING INTO ANY AGREEMENT,
UNDERSTANDING OR ARRANGEMENT OR ANY SUBSTANTIAL NEGOTIATIONS WITH RESPECT TO ANY
TRANSACTION OR SERIES OF TRANSACTIONS) THAT MIGHT CAUSE A DISTRIBUTION
DISQUALIFICATION TO OCCUR (ANY SUCH ACTION OR FAILURE TO ACT, A “POTENTIAL
DISQUALIFYING ACTION”), INCLUDING ANY ACTION OR FAILURE TO ACT THAT MIGHT BE
INCONSISTENT WITH ANY REPRESENTATION MADE IN THE TAX MATERIALS.


(C)           UNTIL THE FIRST DAY AFTER THE SECOND ANNIVERSARY OF THE
DISTRIBUTION DATE, FAIRPOINT SHALL NOT ENTER INTO ANY AGREEMENT, UNDERSTANDING
OR ARRANGEMENT OR ANY SUBSTANTIAL NEGOTIATIONS WITH RESPECT TO ANY TRANSACTION
(INCLUDING A MERGER TO WHICH FAIRPOINT IS A PARTY) INVOLVING THE ACQUISITION
(INCLUDING BY FAIRPOINT OR ANY OF ITS SUBSIDIARIES) OF STOCK OF FAIRPOINT OR A
SHIFT OF OWNERSHIP (BY VOTE OR VALUE) OF FAIRPOINT, AND SHALL NOT ISSUE ANY
ADDITIONAL SHARES OF CAPITAL STOCK, MODIFY ITS CERTIFICATE OF INCORPORATION (OR
OTHER ORGANIZATIONAL DOCUMENTS), OR TRANSFER OR MODIFY ANY OPTION, WARRANT,
CONVERTIBLE OBLIGATION OR OTHER INSTRUMENT THAT PROVIDES FOR THE RIGHT OR
POSSIBILITY TO ISSUE, REDEEM OR TRANSFER ANY EQUITY INTEREST IN FAIRPOINT (OR
ENTER INTO ANY AGREEMENT, UNDERSTANDING, ARRANGEMENT OR ANY SUBSTANTIAL
NEGOTIATIONS WITH RESPECT TO ANY SUCH ISSUANCE, TRANSFER OR MODIFICATION). 
NOTWITHSTANDING THE FOREGOING,

(I)            FAIRPOINT MAY ISSUE ADDITIONAL EQUITY INTERESTS IN FAIRPOINT TO A
PERSON IN A TRANSACTION TO WHICH SECTION 83 OR SECTION 421(A) OR (B) OF THE CODE
APPLIES IN CONNECTION WITH THE PERSON’S PERFORMANCE OF SERVICES AS AN EMPLOYEE,
DIRECTOR OR INDEPENDENT CONTRACTOR OF (A) FAIRPOINT OR ITS SUBSIDIARIES, (B) ANY
OTHER PERSON THAT IS RELATED TO FAIRPOINT UNDER SECTION 355(D)(7)(A) OF THE CODE
OR (C) A CORPORATION THE ASSETS OF WHICH THE FAIRPOINT ACQUIRES IN A
REORGANIZATION UNDER SECTION 368 OF THE CODE (INCLUDING SPINCO OR ANY OF ITS
SUBSIDIARIES), PROVIDED THAT SUCH STOCK IS NOT EXCESSIVE BY REFERENCE TO THE
SERVICES PERFORMED BY SUCH PERSON AND SUCH PERSON OR A COORDINATING GROUP OF
WHICH THE PERSON IS A MEMBER WILL NOT BE A CONTROLLING SHAREHOLDER OR A
TEN-PERCENT SHAREHOLDER OF FAIRPOINT (WITHIN THE MEANING OF TREASURY REGULATIONS
SECTION 1.355-7(H)(3) AND (14)) IMMEDIATELY AFTER THE ISSUANCE OF SUCH COMMON
STOCK; AND

(II)           FAIRPOINT MAY ISSUE ADDITIONAL SHARES OF COMMON STOCK OF
FAIRPOINT TO A RETIREMENT PLAN OF FAIRPOINT OR ANY OTHER PERSON THAT IS TREATED
AS THE SAME EMPLOYER AS FAIRPOINT UNDER SECTION 414(B), (C), (M), OR (O) OF THE
CODE THAT QUALIFIES UNDER SECTION 401(A) OR 403(A) OF THE CODE, PROVIDED THAT
THE STOCK

17


--------------------------------------------------------------------------------


ACQUIRED BY ALL OF THE QUALIFIED PLANS OF FAIRPOINT AND SUCH OTHER PERSONS
DURING THE FOUR-YEAR PERIOD BEGINNING TWO YEARS BEFORE THE DISTRIBUTION DATE
DOES NOT, IN THE AGGREGATE, REPRESENT MORE THAN TEN PERCENT OF THE TOTAL
COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF FAIRPOINT ENTITLED TO VOTE OR
MORE THAN TEN PERCENT OF THE TOTAL VALUE OF SHARES OF ALL CLASSES OF STOCK OF
FAIRPOINT.

The intent of the foregoing clauses (i) and (ii) is to permit certain equity
issuances by FairPoint, but solely to the extent such issuances would comply
with Safe Harbor 8 or 9 set forth in Treasury Regulations Section 1.355-7(d)(8)
or (9) and would not cause Verizon or any of its Subsidiaries to recognize gain
pursuant to Section 355(d), 355(e) and/or 355(f) of the Code with respect to the
Distribution and/or any Internal Spinoff.  To the extent the Treasury
Regulations (or the Code) are amended and such amendments could affect the
Tax-Free Status of the Transactions, such amendments shall automatically be
incorporated by reference into the requirements of the foregoing clauses (i) and
(ii) and/or the other relevant parts of this Section 10.02, if applicable.


(D)           UNTIL THE FIRST DAY AFTER THE SECOND ANNIVERSARY OF THE
DISTRIBUTION DATE, FAIRPOINT SHALL NOT, AND SHALL NOT PERMIT ANY OF ITS
SUBSIDIARIES TO, REPURCHASE ANY SHARES OF STOCK OF FAIRPOINT EXCEPT TO THE
EXTENT CONSISTENT WITH THE REQUIREMENTS OF SECTION 4.05(1)(B) OF REVENUE
PROCEDURE 96-30, 1996-1 C.B. 696, AS THE SAME MAY BE MODIFIED OR SUPPLEMENTED
FROM TIME TO TIME, AND ONLY TO THE EXTENT NOT REVOKED.


(E)           UNTIL THE FIRST DAY AFTER THE SECOND ANNIVERSARY OF THE
DISTRIBUTION DATE, FAIRPOINT SHALL (I) CAUSE ITS WHOLLY OWNED SUBSIDIARIES THAT
WERE WHOLLY OWNED SUBSIDIARIES OF SPINCO AT THE TIME OF THE DISTRIBUTION TO
CONTINUE THE ACTIVE CONDUCT OF THE SPINCO BUSINESS (DETERMINED IN ACCORDANCE
WITH SECTION 355(B) OF THE CODE) TO THE EXTENT SO CONDUCTED BY THOSE
SUBSIDIARIES IMMEDIATELY PRIOR TO THE DISTRIBUTION AND (II) CONTINUE SUCH ACTIVE
CONDUCT OF THE SPINCO BUSINESS TO THE EXTENT FAIRPOINT DIRECTLY HOLDS ANY
PORTION OF THE SPINCO BUSINESS IMMEDIATELY AFTER THE MERGER.  FAIRPOINT SHALL
NEITHER CAUSE NOR PERMIT ANY SUCH SUBSIDIARY OF SPINCO TO DISSOLVE, LIQUIDATE,
MERGE OR CONSOLIDATE WITH ANY OTHER PERSON OR TO BECOME A DISREGARDED ENTITY FOR
U.S. FEDERAL INCOME TAX PURPOSES.


(F)            UNTIL THE FIRST DAY AFTER THE SECOND ANNIVERSARY OF THE
DISTRIBUTION DATE, FAIRPOINT SHALL NOT VOLUNTARILY DISSOLVE, LIQUIDATE, MERGE OR
CONSOLIDATE WITH ANY OTHER PERSON, UNLESS, IN THE CASE OF A MERGER OR
CONSOLIDATION, FAIRPOINT IS THE SURVIVOR OF THE MERGER OR CONSOLIDATION AND THE
TRANSACTION OTHERWISE COMPLIES WITH THE OTHER PROVISIONS OF THIS SECTION 10.02.

18


--------------------------------------------------------------------------------



(G)           NOTWITHSTANDING THE FOREGOING, THE PROVISIONS OF THIS SECTION 1.03
SHALL NOT PROHIBIT FAIRPOINT FROM IMPLEMENTING ANY POTENTIAL DISQUALIFYING
ACTION, SUBJECT TO, AND WITHOUT LIMITING OR MODIFYING, FAIRPOINT’S
INDEMNIFICATION OBLIGATIONS UNDER SECTION 2.04(A), IF (I) FAIRPOINT OBTAINS THE
WRITTEN CONSENT OF VERIZON (WHICH CONSENT MAY BE GIVEN OR WITHHELD IN VERIZON’S
SOLE DISCRETION) OR (II) FAIRPOINT OBTAINS A SUPPLEMENTAL RULING FROM THE IRS OR
AN OPINION OF A NATIONALLY RECOGNIZED LAW FIRM, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO VERIZON, THAT THE TAKING OF SUCH ACTION WILL NOT ADVERSELY
AFFECT, DIRECTLY OR INDIRECTLY, THE TAX-FREE STATUS OF THE TRANSACTIONS OR
RESULT IN A DISTRIBUTION DISQUALIFICATION.


(H)           NOTWITHSTANDING ANYTHING ELSE TO CONTRARY CONTAINED IN THIS
AGREEMENT OR ANY OTHER TRANSACTION AGREEMENT, FAIRPOINT HEREBY AGREES THAT (I)
IT WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, DIRECTLY OR
INDIRECTLY, (A) PRE-PAY, PAY DOWN, REDEEM, RETIRE OR OTHERWISE ACQUIRE, HOWEVER
EFFECTED, ANY OF THE SPINCO SECURITIES PRIOR TO THEIR MATURITY, (B) TAKE ANY
ACTION THAT MIGHT RESULT IN ANY PERSON OTHER THAN FAIRPOINT BEING TREATED AFTER
THE MERGER AS THE OBLIGOR FOR U.S. FEDERAL INCOME TAX PURPOSES UNDER THE SPINCO
SECURITIES OR ANY OTHER DEBT OBLIGATIONS OF SPINCO INCURRED PURSUANT TO THE NEW
FINANCING, OR (C) TAKE ANY ACTION THAT MIGHT RESULT IN ANY “SIGNIFICANT
MODIFICATION” OF THE SPINCO SECURITIES WITHIN THE MEANING OF TREASURY
REGULATIONS SECTION 1.1001-3(E), (II) IT WILL NOT TAKE OR PERMIT TO BE TAKEN ANY
ACTION AT ANY TIME THAT COULD JEOPARDIZE, DIRECTLY OR INDIRECTLY, THE
QUALIFICATION, IN WHOLE OR IN PART, OF ANY OF THE SPINCO SECURITIES AS
“SECURITIES” WITHIN THE MEANING OF SECTION 361(A) OF THE CODE, (III) NO ISSUANCE
OF STOCK BY FAIRPOINT OR ANY OF ITS AFFILIATES AND NO CHANGE IN THE OWNERSHIP
(BY VOTE OR VALUE, INCLUDING AS A RESULT OF ANY SHIFT IN VOTING POWER) OF ANY
SUCH ENTITIES WILL OCCUR THAT COULD CAUSE SECTION 355(D), SECTION 355(E) AND/OR
SECTION 355(F) OF THE CODE TO APPLY TO THE DISTRIBUTION AND/OR ANY INTERNAL
SPINOFF, AND (IV) IT WILL NOT TAKE OR PERMIT TO BE TAKEN ANY ACTION AT ANY TIME
THAT COULD JEOPARDIZE, DIRECTLY OR INDIRECTLY, ANY RULING RECEIVED FROM THE IRS,
OR OPINION OF COUNSEL RECEIVED FROM COMPANY TAX COUNSEL OR VERIZON TAX COUNSEL,
IN CONNECTION WITH THE TRANSACTIONS; PROVIDED THAT, THE FOREGOING SHALL NOT
PROHIBIT FAIRPOINT FROM IMPLEMENTING ANY OF THE ABOVE ACTIONS, SUBJECT TO, AND
WITHOUT LIMITING OR MODIFYING, FAIRPOINT’S INDEMNIFICATION OBLIGATIONS UNDER
SECTION 2.04(A), IF (X) FAIRPOINT COMPLIES WITH THE REQUIREMENTS OF SECTION
10.02(G) OR (Y) FAILURE TO TAKE SUCH ACTION WOULD VIOLATE THE CREDIT AGREEMENTS
ENTERED INTO IN CONNECTION WITH THE NEW FINANCING (EACH AS EXECUTED AS OF THE
DISTRIBUTION DATE).


ARTICLE XI


MISCELLANEOUS PROVISIONS

To the extent not inconsistent with any specific term of this Agreement, the
following sections of the Distribution Agreement shall apply in relevant part to
this

19


--------------------------------------------------------------------------------


Agreement: 10.1 (Complete Agreement), 10.3 (Governing Law), 10.4 (Notices), 10.5
(Amendment and Modification), 10.7 (Counterparts), 10.8 (Interpretation), 10.9
(Severability), 10.10 (References; Construction), 10.11 (Termination), 10.12
(Consent to Jurisdiction and Service of Process), 10.13 (Waivers), and 10.14
(Waiver of Jury Trial).  Except as provided in the preceding sentence, and
except as specifically provided in the Merger Agreement and the Transition
Services Agreement, this Agreement shall be the exclusive agreement among the
parties with respect to all Tax matters, including indemnification in respect of
Tax matters.  In the event of any conflict between this Agreement and any other
Transaction Agreement, this Agreement shall control.


ARTICLE XII

SUCCESSORS AND ASSIGNS; NO THIRD-PARTY BENEFICIARIES

This Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their successors and permitted assigns,
but neither this Agreement nor any of the rights, interests and obligations
hereunder shall be assigned by any party hereto without the prior written
consent of the other parties.  This Agreement is solely for the benefit of
Verizon, Spinco and FairPoint and their respective Subsidiaries and Affiliates
and is not intended to confer upon any other Persons any rights or remedies
hereunder.  The obligations of Spinco and FairPoint under this Agreement shall
be binding upon any Person that acquires all or substantially all the assets or
stock of FairPoint, whether by merger, amalgamation or consolidation, asset
purchase, stock purchase or subscription or otherwise, and FairPoint shall not
enter into any agreement for any such transaction that does not so expressly
provide in writing.  The obligations of Verizon under this Agreement shall be
binding upon any Person that acquires all or substantially all the assets or
stock of Verizon, whether by merger, amalgamation or consolidation, asset
purchase, stock purchase or subscription or otherwise, and Verizon shall not
enter into any agreement for any such transaction that does not so expressly
provide in writing.  This Agreement is being entered into by Verizon, FairPoint
and Spinco on behalf of themselves and the members of their respective
affiliated groups.  This Agreement shall constitute a direct obligation of each
member of the Verizon Group and each member of the FairPoint Group and shall be
deemed to have been readopted and affirmed on behalf of any entity that becomes
a Subsidiary of Verizon or FairPoint in the future.

20


--------------------------------------------------------------------------------



ARTICLE XIII

EFFECTIVENESS

All covenants and agreements of the parties contained in this Agreement (except
for the covenants and agreements contained in Article X, which shall be
effective immediately) shall be subject to and conditioned upon the Merger
becoming effective.

21


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

VERIZON COMMUNICATIONS INC.

 

 

 

 

 

By:

/s/ John W. Diercksen

 

 

Name:

John W. Diercksen

 

 

Title:

Executive Vice President—Strategy,

 

 

 

Development and Planning

 

 

 

 

 

NORTHERN NEW ENGLAND
SPINCO INC.

 

 

 

 

 

By:

/s/ Stephen E. Smith

 

 

Name:

Stephen E. Smith

 

 

Title:

Vice President

 

 

 

 

 

FAIRPOINT COMMUNICATIONS, INC.

 

 

 

 

 

By:

/s/ Eugene B. Johnson

 

 

Name:

Eugene B. Johnson

 

 

Title:

Chief Executive Officer

 

22


--------------------------------------------------------------------------------